Citation Nr: 1514150	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  10-28 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for rotator cuff strain/tendonitis of the left shoulder, status post-surgical rotator cuff repair, with degenerative joint disease (hereinafter, "left shoulder disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel





INTRODUCTION

The Veteran served on active duty from June 1984 to June 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2008, of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination to evaluate the severity of the service-connected left shoulder disability was performed in April 2010.  In correspondence received in March 2015, the Veteran's representative asserted worsening of symptoms since he was last examined in 2010 and requested that the Veteran be afforded a new VA examination.  Thus, a new examination is warranted to ascertain the current nature and severity of his service-connected panic disorder.  Relevant ongoing treatment records should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers, both VA and private, from whom he has received treatment for the left shoulder disorder during the course of the appeal, and to complete  and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records.  All development efforts should be associated with the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.

2.  After the above is completed, schedule the Veteran   for a VA examination to determine the current severity of his service-connected left shoulder disability.  The claims file must be reviewed by the examiner.  All necessary tests are to be conducted.  The examiner should address all symptomatology of the Veteran's left shoulder disability, to include any associated surgical scars.  

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

